Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 15, 2019

                                            No. 04-19-00022-CV

                            IN RE CYNTHIA CADWALLADER OCHSE

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza Rodriguez, Justice

       On January 18, 2019, this court issued an order substituting the Honorable Monique Diaz
as respondent in this original proceeding, and abating the case for 60 days from the date of the
order. Our order directed relator to present to Judge Diaz each issue made the subject of the
pending petition for writ of mandamus and obtain a ruling on each issue.

        On February 14, 2019, Judge Diaz filed an “Advisory to the Court and Request for
Instructions.” According to the Advisory, Judge Diaz has determined an in camera inspection of
relevant documents should be conducted. Judge Diaz seeks direction from this court on whether
or how she should proceed.

        Judge Diaz may take whatever action she deems necessary to exercise her discretion in
ruling on each issue made the subject of the pending petition for writ of mandamus. This court
will take no further action on the petition until relator files either an amended petition and
appendix containing a ruling from Judge Diaz or the appropriate motion to dismiss this
mandamus proceeding.

           It is so ORDERED on February 15, 2019.




1
  This proceeding arises out of Cause No. 2018-CI-05727, styled William W. Ochse, IV and Chloe Ochse Seiler v.
William W. Ochse, III Individually and as Trustee of the William W. Ochse, III Family 2008 Trust, pending in the
37th Judicial District Court, Bexar County. The ruling complained of in this original proceeding was made from the
bench by the Honorable Renee Yanta, former presiding judge of the 150th Judicial District Court, Bexar County,
Texas.
                                             PER CURIAM



ATTESTED TO: _____________________________
                   Keith E. Hottle,
                   Clerk of Court